Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office Action is sent in response to Application’s Communication received on 02/01/2021 for application number 14/475463. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawing, Abstract, Oath/Declaration, and Claims.
Claims (1-11), (12-17) and (21-23) are presented for examination.
Claims 18-20 are cancelled.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 has been entered.



Response to Arguments

Applicants' arguments have been carefully and respectfully considered and addressed. The arguments presented are moot based on amendment.
With regards to Applicant’s argument stating that the cited references do not disclose or suggest the amendment that includes the tag and document represented by a node. Applicant arguments and amendment were fully considered and are moot in view of the new ground rejection wherein Katic et al. US Patent Application US 20160026713 A1 (hereinafter Katic) in view of Kusumura et al. US Patent Application Publication US 20100281030 A1 (hereinafter Kusumura) and further in view of Kaiser et al. US Patent Application Publication US 20080162777 A1 (hereinafter Kaiser) for teaching the amended claims.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11-16 and 21-23 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Katic et al. US Patent Application US 20160026713 A1 (hereinafter Katic) in view of Kusumura et al. US Patent Application Publication US 20100281030 A1 
Regarding claims 1, 12 and 21, Katic teaches A method executed on a computing device to rapidly index document tags, the method comprising (FIG. 2, Abstract, [0004], [0026], [0033-0034], [0040] wherein Katic incorporates indexing tags and objects in a social graph and internal nodes corresponding to entities associated with the online social network) 
Katic teaches receiving, at the computing device, data representing a tag signal (Abstract, [0005], [0043], [0046], [0059] wherein Katic provides an access an enhanced search index of an online social network for receiving user’s query and in response to the query, the social-networking system sends a search-results page referencing objects based on their scores, wherein the search result incorporates the tag signal), (Abstract, [0005], [0026], [0059] wherein the social-networking system searches the enhanced search index in response to a query received from a user to identify objects that substantially match the query. Katic also provides a data store may include one or more searchable or queryable indexes of nodes or edges of social graph. The query also incorporates the tag signal) 
Katic does not teach receiving, at the computing device, data representing a tag signal containing a tag and tag type associated with the tag.
However in analogous art of creating wrapped content, Kusumura teaches receiving, at the computing device, data representing a tag signal containing a tag and tag type associated with the tag ([0086], [0089], [0091], [0093], [0112], [0142-0144], [0169], [0174], [0190] wherein Kusumura incorporates receiving inputs the command type and receiving from the tag update unit data that contains a command type, a tag name, a document number, a start point, an end point, a left-hand side word, and a right-hand side word to update the tag LR index thereinside. The command type is information for distinguishing at least two types, addition/removal. The tag name indicates the name of a tag to be added/removed. The document number is the document number of a document which the tag is added to or removed from). 
It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention to combine Katic and Kusumura by incorporating the method of receiving, at the computing device, data representing a tag signal containing a tag and tag type associated with the tag of Kusumura into the method of rapidly indexing document tags of Katic for the purpose of distinguishing the type of tags action such addition or removal of a tag (Kusumura: [0086]).
Katic teaches an index having one or more additional nodes representing individual content items interconnected with one another (fig. 2, [0026-0030] wherein Katic describes a graph that interconnects multiple nodes and wherein each represent different entity)
Katic does not teach the tag being representable by a node in a graph based index having one or more additional nodes representing individual content items interconnected with one another and to the node corresponding to the tag via individual edges.
However in analogous art of creating wrapped content, Kaiser teaches the tag being representable by a node in a graph based index having one or more additional nodes representing individual content items interconnected with one another and to the node corresponding to the tag via individual edges ([0034], TABLE-US-00001, [0066] wherein Kaiser describes a graph with interconnected node with types of nodes, wherein a tag is a node).
the tag being representable by a node in a graph based index having one or more additional nodes representing individual content items interconnected with one another and to the node corresponding to the tag via individual edges of Kaiser into the method of rapidly indexing document tags of Katic for the purpose of utilizing a generic graph to access  data which may facilitate programming, decrease processing times, and/or reduce the need to identify graph structure and/or repository type prior to accessing the data (Kaiser: [0005]).
Katic as modified by Kusumura and Kaiser teaches wherein: the tag contains data representing a user interaction with a content document stored in a computer network (Abstract, [0024], [0046] wherein a social-networking system includes user-generated content objects, which may enhance a user's interactions with social-networking system. User-generated content may include anything a user can add, upload, send, or "post" to social-networking system and wherein the social-networking system, which may include a social-networking website and enables its users (such as persons or organizations) to interact with it and with each other through it. The social-networking system may, with input from a user, create and store in the social-networking system a user profile associated with the user) and represented by another node in the graph based index ([0034], TABLE-US-00001, [0066] wherein Kaiser describes a graph with interconnected node with types of nodes, wherein a tag is a node) the tag type contains data indicating an addition of the node representing the tag to the graph based index based index to be connected to the another node representing the content document via an edge, or deletion of the node representing the tag from connected to the another node representing the content document in the graph based index  ([0086], [0089], [0091], [0093], [0112], [0142-0144], [0169], [0174], [0190] wherein Kusumura incorporates receiving inputs the command type and receiving from the tag update unit data that contains a command type, a tag name, a document number, a start point, an end point, a left-hand side word, and a right-hand side word to update the tag LR index thereinside. The command type is information for distinguishing at least two types, addition/removal. The tag name indicates the name of a tag to be added/removed. The document number is the document number of a document which the tag is added to or removed from) storing the tag and the associated tag type contained in the tag signal, in a persistent data store on the computer network ([0032], [0034], [0036], [0038], [0039] wherein Kusumura incorporates a tag update unit which interprets a query for adding or removing a tag to or from a partial character string in a specific document, and updates what is stored in the tag LR index storing unit; and a document index creating unit which updates an index within the word index storing unit when one or more documents are given) indexing the tag containing the data representing the user interaction with the content document as a tag document in a text based index that also references the content document represented by another node in the graph based index ([0033-0034] wherein Katic incorporates creating nodes and edges based on one or more social graph tags such as descriptions, text content, or metadata associated with nodes that may represent a document, and wherein the creation is based on text based index) modifying one or more relationships between the node representing the tag and the another node representing the a content document in the graph based index ([0062], [0064] wherein Katic teaches modifying the objects relationships in the graph) according to the tag type containing the data indicating an the node representing the tag to be connected to the another node representing the content item via the edge or from being connected to the another node representing the content document in the graph-based index (Abstract, [0013], [0015], [0017], [0025], [0031-0044], [0039], [0088], [0086], [0089], [0091], [0093], [0112], [0142-0144], [0169], [0174], [0190], [0205] wherein Kusumura incorporates updating the hierarchy structure based on the receiving inputs and the command type received from the tag update unit data that contains a command types of adding or removing a tag)
Regarding claim 3, Katic as modified by Kusumura teaches The method of claim 1, further comprising: determining whether the tag is an addition type; and in response to determining that the type is an addition type, to adding the tag into the graph based index ([0086], [0089], [0091], [0093], [0112], [0142-0144], [0169], [0174], [0190] wherein Kusumura incorporates receiving inputs the command type and receiving from the tag update unit data that contains a command type, a tag name, a document number, a start point, an end point, a left-hand side word, and a right-hand side word to update the tag LR index thereinside. The command type is information for distinguishing at least two types, addition/removal. The tag name indicates the name of a tag to be added/removed. The document number is the document number of a document which the tag is added to or removed from).
Regarding claim 4, Katic as modified by Kusumura teaches the method of claim 1, further comprising: determining whether the tag is deletion type; and in response to determining that the tag type is deletion type, deleting the tag from the graph based index ([0086], [0089], [0091], [0093], [0112], [0142-0144], [0169], [0174], [0190] wherein Kusumura incorporates receiving inputs the command type and receiving from the tag update unit data that contains a command type, a tag name, a document number, a start point, an end point, a left-hand side word, and a right-hand side word to update the tag LR index thereinside. The command type is information for distinguishing at least two types, addition/removal. The tag name indicates the name of a tag to be added/removed. The document number is the document number of a document which the tag is added to or removed from).
Regarding claim 5, Katic as modified by Kusumura teaches the method of claim 1, further comprising: 19Attorney Docket No. 355577.01executing a text query to locate the tag in the text based index (Abstract, [0038], [0044] wherein Katic incorporates the social-networking system that processes text based index and then search the enhanced search index in response to a query received from a user to identify objects that substantially match the query. Each identified object may be scored by the social-networking system based at least in part on a connectivity of the corresponding external node to the one or more internal nodes. In response to the query, the social-networking system may send a search-results page referencing objects based on their scores
Regarding claim 6, Katic as modified by Kusumura teaches the method of claim 1, further comprising: in response to a detection of the tag in the text based index, searching the text based index for the content document associated with the tag (Abstract, [0005], [0034-0035], [0037-0039] wherein Katic’s queries matches the search with content of a document such as queries containing references to a particular element of the content).
Regarding claim 7, Katic as modified by Kusumura teaches the method of claim 6, further comprising: in response to a failure to detect the tag in the text based index, storing the tag as the tag document in the text based index ([0144] wherein Kusumura incorporates a tag update unit 12 next calls up the update means 162 in the quick tag value determining unit 16, and inputs the command type, the tag name, and the character string to be tagged (S23). An example is given, in which the tag value table 161 is the table of FIG. 15 installed as a program in the memory. In this case, when the command type is addition, the update means 162 sections the tagged character string into 2-gram items and refers to the tag value table 161 for each 2-gram item to check whether or not its tag name string contains the input tag name. When the tag name string does not contain the tag name, the tag name is added to the tag name string).
Regarding claim 8, Katic as modified by Kusumura teaches the method of claim 1, further comprising: searching a text based index for the content document corresponding to the tag (Abstract, [0005], [0040-0058] wherein Katic incorporates queries that correspond to objects/tags), (Abstract, [0003], [0009], [0014-0018], [0032] wherein Kusumura incorporates queries that contains the tag name). 
Regarding claim 9, Katic as modified by Kusumura teaches The method of claim 8, further comprising: in response to a detection of the content document in the text based index, storing a relationship between the tag and the content document as an edge in the graph based index when the tag type that is an addition type ([0002], [0019], [0030-0036], [0051], [0071],  wherein Katic incorporates generating an object as a tag and creating an edge as a link or relationships between the related nodes) 
Regarding claim 11, Katic as modified by Kusumura teaches the method of claim 1, further comprising: 20 Attorney Docket No. 355577.01 in response to a failure to detect the content document in the text based index, waiting for the content document to appear in the text based index ([0144] wherein Kusumura incorporates a tag update unit 12 next calls up the update means 162 in the quick tag value determining unit 16, and inputs the command type, the tag name, and the character string to be tagged (S23). An example is given, in which the tag value table 161 is the table of FIG. 15 installed as a program in the memory. In this case, when the command type is addition, the update means 162 sections the tagged character string into 2-gram items and refers to the tag value table 161 for each 2-gram item to check whether or not its tag name string contains the input tag name. When the tag name string does not contain the tag name, the tag name is added to the tag name string).
Regarding claim 13, Katic as modified by Kusumura teaches the computing device of claim 12, wherein the search service is further configured to: in response to determining that the tag does exist in the text based index, retrieve a unique identifier for the tag from the text based index; and construct a uniform resource locator (URL) for the tag document using the unique identifier ([0034], [0044] wherein Katic indexing content as a URL associated with a webpage and creating an edge or link to the URL. Katic also incorporates identifying existing social-graph elements having respective names, types, categories and using identifiers for matching the entered text).
Regarding claims 14, Katic as modified by Kusumura teaches the computing device of claim 13, wherein the search service is further configured to: store the tag document with the constructed URL in the text based index to distinguish the tag document from the content document ([0034], [0044] wherein Katic indexing nodes inferred from a first node based on one or more social graph tags (e.g., descriptions, text content, or metadata) associated with the first node and posted by a third-party publisher, or stored in a third-party application link to particular content of the first node wherein the third-party content could be a URL or webpage).
Regarding claims 15, Katic as modified by Kusumura teaches The computing device of claim 12, wherein the search service is further configured to: 21 Attorney Docket No. 355577.01detect the tag type in the tag signal as an addition tag type; and in response, add a "taggeddoc" edge into the graph index (FIG. 2, [0002], [0019], [0027], [0029], [0030-0036], [0051] wherein Katic allows users to create different type the edges, objects/tags and connection and add suitable descriptions as illustrated in FIG. 2).
Regarding claim 16, Katic as modified by Kusumura teaches the computing device of claim 12, wherein the search service is further configured to: detect the tag type as a deletion type; and in response, delete a "taggeddoc" edge from the graph index to remove a relationship describing that the tag used to tag the content document ([0086], [0089], [0091], [0093], [0112], [0142-0144], [0169], [0174], [0190] wherein Kusumura incorporates receiving inputs the command type and receiving from the tag update unit data that contains a command type, a tag name, a document number, a start point, an end point, a left-hand side word, and a right-hand side word to update the tag LR index thereinside. The command type is information for distinguishing at least two types, addition/removal. The tag name indicates the name of a tag to be added/removed. The document number is the document number of a document which the tag is added to or removed from), ([0032], [0034], [0036], [0038], [0039] wherein Kusumura incorporates a tag update unit which interprets a query for adding or removing a tag to or from a partial character string in a specific document, and updates what is stored in the tag LR index storing unit; and a document index creating unit which updates an index within the word index storing unit when one or more documents are given), ([0062], [0064] wherein Katic teaches modifying the objects relationships in the graph), (Abstract, [0013], [0015], [0017], [0025], [0031-0044], [0039], [0088], [0086], [0089], [0091], [0093], [0112], [0142-0144], [0169], [0174], [0190], [0205] wherein Kusumura incorporates updating the hierarchy structure based on the receiving inputs and the command type received from the tag update unit data that contains a command types of adding or removing a tag).
Regarding claim 22, Katic as modified by Kusumura teaches the method of claim 21, further comprising: in response to determining that the tag does not exist in the text based index, creating an entry corresponding to the tag in the text based index, the created entry being a tag document; and constructing the tag identifier corresponding to the tag document in the text based index ([0144] wherein Kusumura incorporates a tag update unit 12 next calls up the update means 162 in the quick tag value determining unit 16, and inputs the command type, the tag name, and the character string to be tagged (S23). An example is given, in which the tag value table 161 is the table of FIG. 15 installed as a program in the memory. In this case, when the command type is addition, the update means 162 sections the tagged character string into 2-gram items and refers to the tag value table 161 for each 2-gram item to check whether or not its tag name string contains the input tag name. When the tag name string does not contain the tag name, the tag name is added to the tag name string).
Regarding claim 23, Katic teaches The method of claim 21 wherein the tag identifier and the document identifier individually include a universal resource locator accessible via the computer network ([0034], [0044] wherein Katic indexing nodes inferred from a first node based on one or more social graph tags (e.g., descriptions, text content, or metadata) associated with the first node and posted by a third-party publisher, or stored in a third-party application link to particular content of the first node wherein the third-party content could be a URL or webpage).
Claim 2 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Katic in view of Kusumura and Kaiser and further in view of Nielsen. US Patent Application US 7636732 B1 (hereinafter Nielsen).
Regarding claim 2, Katic, Kusumura and Kaiser do not teach method of claim 1, further comprising: retrieving the tag from the data store in response to one or more: a corruption of the text based index associated with the tag, a maintenance event that prevented indexing of the tag in the text based index, or the content document referenced in the tag signal appearing in a the text based index; and re-indexing the tag as the tag document in the text based index based on the retrieved tag. 
However in analogous art of creating wrapped content, Nielsen teaches retrieving the tag from the data store in response to one or more: a corruption of the text based index associated with the tag, a maintenance event that prevented indexing of the tag in the text based index, or the content document referenced in the tag signal appearing in a the text based index; and re-indexing the tag as the tag document in the text based index based on the retrieved tag (Abstract, Col. 7, lines 11- 45,  wherein of a process used for adding a term to a document as a meta-tag. The document is retrieved (1100) and a check is made to determine whether the document contains a meta-tag list within the document itself. If it does, the term is added into that meta-tag list (1130). If it does not, (1110-N) an empty meta -tag list is created in the document (1120) and then the term is added to the meta-tag list (1130). Since it is preferable not to have to re-index the entire set of files and documents merely to obtain entries for the changes resulting from the meta-tagging of a document, a meta -tag is inserted into the inverted index).
It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention to combine Nielsen with Katic, Kusumura and 
Claims 10 and 17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Katic in view of Kusumura and Kaiser and further in view of Goldman. US Patent Application US 8775517 B1 (hereinafter Goldman).
Regarding claim 10, Katic as modified by Kusumura and Kaiser teaches the method of claim 8, further comprising: in response to a detection of the content document in the text based index, removing a relationship between the tag and the content document ([0006], [0017], [0028] wherein Kusumura establishing an edge between nodes that signify the presence of an inclusive relation between tags or between a tag and a text item. Kusumura incorporates attaching and detaching a tag and performing a tag update by adding or removing only the relevant part of the inverted tag index), ([0018] wherein Katic incorporates provide interfaces that enable client system , social-networking system, or third-party system to manage, retrieve, modify, add, or delete, the information stored in data store).
Katic as modified by Kusumura and Kaiser do not teach in response to a detection of the content document in the text based index, removing a relationship between the tag and the content document as an edge in the graph based index for the tag type is a deletion type.
(Abstract, Col. 10, lines 63-67, Col. 11, lines 1-17, Col. 21, lines 34-61 wherein Goldman incorporates an update module that creates nodes and edges for the nodes as appropriate to link the nodes with other nodes in social graph. Goldman provides a search box and remove connection/edges option that allows users to request removing edges). 
It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention to combine Goldman with Katic and Kusumura and Kaiser by incorporating the method of teaches in response to a detection of the content document in the text based index, removing a relationship between the tag and the content document as an edge in the graph based index for the tag type is a deletion type of Goldman into the method of rapidly indexing document tags of Katic and Kusumura and Kaiser for the purpose of providing a remove and add connection option to connect or disconnect nodes in a graph (Goldman: Col. 21, lines 34-61).
Regarding claim 17, Katic as modified Kusumura, Kaiser and Goldman teaches The computing device of claim 12, wherein the search service is further configured to: in response to a detection that the tag type is an addition type, add a "taggedwith" edge into the graph index to establish a relationship describing that the content document is associated with the tag ([0006], [0017], [0028] wherein Kusumura establishing an edge between nodes that signify the presence of an inclusive relation between tags or between a tag and a text item. Kusumura incorporates attaching and detaching a tag and performing a tag update by adding or removing only the relevant part of the inverted tag index), ([0018] wherein Katic incorporates provide interfaces that enable client system , social-networking system, or third-party system to manage, retrieve, modify, add, or delete, the information stored in data store) and in response to a detection that the tag type is a deletion tag type, delete another "taggedwith" edge from the graph index to remove another relationship that describing the content document was associated with the tag (Abstract, Col. 10, lines 63-67, Col. 11, lines 1-17, Col. 21, lines 34-61 wherein Goldman incorporates an update module that creates nodes and edges for the nodes as appropriate to link the nodes with other nodes in social graph. Goldman provides a search box and remove connection/edges option that allows users to request removing edges).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN MRABI whose telephone number is (571)272-8875.  The examiner can normally be reached on Monday-Friday, 7:30am-5pm. Alt, Friday, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


/HASSAN MRABI/Examiner, Art Unit 2144